Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered December 9, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84).
Defendant was properly sentenced as a second felony offender, having failed to establish that her Pennsylvania conviction was unconstitutionally obtained (see, People v Harris, 61 NY2d 9, 15-16). We agree with the sentencing court that defendant’s Pennsylvania conviction met the required standard for acceptance of an Alford (North Carolina v Alford, 400 US 25) plea (see, People v Friedman, 39 NY2d 463). Concur— Williams, J. P., Tom, Mazzarelli and Andrias, JJ.